EXHIBIT 10.1

 

ARYX THERAPEUTICS, INC.

 

SECURED NOTE AND WARRANT PURCHASE AGREEMENT

 

THIS SECURED NOTE AND WARRANT PURCHASE AGREEMENT (the “Agreement”) is made as of
the 13th day of August, 2010 (the “Effective Date”) by and among ARYx
THERAPEUTICS, INC., a Delaware corporation (the “Company”), and the persons and
entities named on the Schedule of Purchasers attached hereto (individually, a
“Purchaser” and collectively, the “Purchasers”).

 

RECITAL

 

WHEREAS, to provide the Company with additional resources to conduct its
business, the Purchasers are willing to loan to the Company, and the Company
desires to borrow from the Purchasers,  an aggregate amount of four million
dollars ($4,000,000.00) (the “Total Loan Amount”), on the terms and subject to
the conditions specified herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, and the representations,
warranties, covenants and conditions set forth below, the Company and each
Purchaser, intending to be legally bound, hereby agree as follows:

 

1.                                      CERTAIN DEFINITIONS

 

1.1          “Closing(s)” means the Initial Closing and/or Second Closing, as
applicable.

 

1.2          “Intercreditor Agreement” means that certain Intercreditor
Agreement, of even date herewith, by and between Lighthouse Capital Partners V,
L.P. and the Purchasers.

 

1.3          “Loan Documents” means this Agreement, the Notes and Warrants, the
Security Agreement and the Registration Rights Agreement.

 

1.4          “Majority Holders” means each Purchaser, provided, that following
any assignment of the Secured Obligations (as defined in the Security Agreement)
by any Purchaser, the Majority Holders shall mean any Purchaser or group of
Purchasers holding greater than fifty percent (50%) of the outstanding and
unpaid principal amount of the then-outstanding Notes.

 

1.5          “Material Adverse Change” means any change in the assets,
liabilities, financial condition or operations of the Company and its
subsidiaries, taken as a whole, from that reflected in the financial statements
included in the Company’s Quarterly Report on Form 10-Q for the quarter ended
March 31, 2010 as filed with the Securities Exchange Commission on May 13, 2010,
other than changes in the ordinary course of business, which individually or in
the aggregate has had a material adverse effect on such assets, liabilities,
financial condition or operations of the Company and its subsidiaries, taken as
a whole.

 

1.6          “Note(s)” means secured promissory note(s) in substantially the
form attached hereto as EXHIBIT A.

 

--------------------------------------------------------------------------------


 

1.7          “Permitted Indebtedness” means:

 

(a)           The Company’s indebtedness to the Purchasers under this Agreement
and the Loan Documents;

 

(b)           Equipment financing not to exceed $1.0 million and secured only by
the financed equipment;

 

(c)           Unsecured indebtedness to trade creditors incurred in the ordinary
course of business;

 

(d)           Indebtedness existing on the Effective Date more particularly
described below:

 

(i)            Indebtedness pursuant to that certain Loan and Security Agreement
No. 4521, dated March 28, 2005, by and between the Company and Lighthouse
Capital Partners V, L.P., as amended (the “Lighthouse Agreement”), in the
principal amount not to exceed $6,357,335; and

 

(ii)           Indebtedness pursuant to that certain Loan Agreement, dated
December 31, 2008, by and between the Company and Oxford Financial Corporation
(the “Oxford Agreement”) in the principal amount not to exceed $542,815;

 

(e)           Such other indebtedness as is approved by the Majority Holders; or

 

(f)            extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (e) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon the Company.

 

1.8          “Registration Rights Agreement” means that certain Registration
Rights Agreement, of even date herewith, by and among the Company and the
Purchasers.

 

1.9          “Second Closing Conditions” means that:

 

(a)           The Company shall have delivered to the Purchasers the Second
Closing Notice within three business days of September 15, 2010 and it is
acceptable to each Purchaser in its reasonable discretion;

 

(b)           The Company shall not have created, incurred, assumed, guaranteed,
or otherwise have become, directly or indirectly, liable with respect to any
indebtedness, except for Permitted Indebtedness;

 

(c)           The Company is not in default under any of its debt obligations
unless waived by the applicable lender(s) in a manner reasonably acceptable to
the Purchasers; and

 

(d)           There has been no Material Adverse Change in the Company or its
business.

 

1.10        “Second Closing Date” means September 30, 2010.

 

1.11        “Second Closing Notice” means evidence of the following:

 

(a)           that the Company’s business development efforts to divest assets
has been proceeding, and continues to proceed, with all commercially reasonable
efforts and in a manner consistent with the Company’s stated goals as presented
to the Purchasers on or before the date hereof; and/or

 

--------------------------------------------------------------------------------


 

(b)           that the Company’s effort to raise substantial equity has been
proceeding, and continues to proceed, with all commercially reasonable efforts
and a funding within 45 days seems reasonably likely, which evidence shall
include, without limitation, the ability of the Purchasers to contact a
reasonable number of prospective investors.

 

1.12        “SEC Reports” means, collectively, the Company’s (a) most recent
Annual Report on Form 10-K (the “Annual Report”), (b) Quarterly Reports on
Form 10-Q for the quarters ended subsequent to the period covered by such Annual
Report, including all exhibits thereto and documents incorporated by reference
therein, or (c) any other statement, report (including, without limitation,
Current Reports on Form 8-K), registration statement or definitive proxy
statement filed by the Company with the Securities and Exchange Commission
during the period commencing subsequent to the period covered by such Annual
Report.

 

1.13        “Securities” means the Notes, Warrants and Conversion Securities.

 

1.14        “Security Agreement” means that certain Security Agreement, of even
date herewith, by and among the Company and the Purchasers.

 

1.15        “Warrant(s)” means a warrant in substantially the form attached
hereto as EXHIBIT B.

 

1.16        “Warrant Shares” means the shares of Common Stock issuable upon
exercise of the Warrants.

 

2.                                      AMOUNT AND TERMS OF THE LOAN; ISSUANCE
OF WARRANTS

 

2.1          The Loan.  Subject to the terms of this Agreement, each Purchaser
agrees to lend to the Company an amount set forth opposite each such Purchaser’s
name on the Schedule of Purchasers hereto (the “Loan Amount” or a “Loan”)
against the issuance and delivery by the Company of a Note for such amount.

 

2.2          Issuance of Warrants.  At each Closing (as defined below) the
Company shall issue and sell to each Purchaser, and each Purchaser shall
purchase from the Company, a Warrant for the purchase of common stock at a
purchase price equal to $0.0125 per share of Common Stock issuable upon exercise
of such Warrant (the “Warrant Purchase Price”).  Each Warrant will be
exercisable for the number of shares of Common Stock (rounded to the nearest
whole share) equal to (x) twenty-five percent (25%) of such Purchaser’s Loan
Amount at such Closing, divided by (y) $0.50.

 

(a)           The Company and the Purchasers, as a result of arm’s length
bargaining, agree that:

 

(i)            Neither the Purchasers nor any affiliated company has rendered
any services to the Company in connection with this Agreement;

 

(ii)           The Warrants are not being issued as compensation;

 

(iii)         The aggregate fair market value of the Notes issued at the
Closings (as defined herein), if issued apart from the Warrants issued at the
Closings, is four million dollars ($4,000,000.00) and the aggregate fair market
value of the Warrants issued at the Closings, if issued apart from the Notes
issued at the Closings, is twenty-five thousand dollars and two cents
($25,000.02);  and

 

--------------------------------------------------------------------------------


 

(iv)          All tax returns and other information return of each party
relative to this Agreement and the Notes and Warrants issued pursuant hereto
shall consistently reflect the matters agreed to in (i) through (iii) above.

 

3.                                      THE CLOSINGS

 

3.1          Closing Dates.  Subject to the terms and upon the conditions of
this Agreement, each Purchaser agrees to lend to the Company its respective Loan
Amount against the issuance and delivery by the Company of a Note and Warrant as
follows:

 

(a)           Initial Closing.  The initial closing of the sale and purchase of
the Notes and Warrants (the “Initial Closing”) shall be held on the Effective
Date.  At the Initial Closing, the Company shall issue and sell to each
Purchaser, and each such Purchaser shall purchase, such Note and Warrant as are
set forth opposite such Purchaser’s name on the Schedule of Purchasers under the
heading “Initial Closing.”

 

(b)           Second Closing.  A second closing of the sale and purchase of the
Notes and Warrants (the “Second Closing”) shall take place on the Second Closing
Date; provided, however, that the obligation of each Purchaser under this
Section 3.1(b) is subject to the fulfillment, on or before the Second Closing,
of the Second Closing Conditions, unless otherwise waived by the Majority
Holders.  At the Second Closing, the Company shall issue and sell to each
Purchaser, and each such Purchaser shall purchase, such Note and Warrant as are
set forth opposite such Second Closing Purchaser’s name on the Schedule of
Purchasers under the heading “Second Closing.”

 

3.2          Delivery.

 

(a)           At each Closing, (i) each Purchaser shall deliver to the Company a
check or wire transfer funds in the amount of such Purchaser’s Loan Amount to be
funded by such Purchaser plus the applicable Warrant Purchase Price; and
(ii) the Company shall issue and deliver to each Purchaser (a) a Note in favor
of such Purchaser payable in the principal amount of such Purchaser’s Loan
Amount and (b) a corresponding Warrant, as specified in Section 2.2(c).

 

(b)           Purchasers’ obligations to purchase the Notes and Warrants at each
Closing are subject to the satisfaction of the following conditions:

 

(i)            On or before the Initial Closing, this Agreement, the applicable
Notes and Warrants, the Registration Rights Agreement and Security Agreement
shall have been executed and delivered by the parties thereto.

 

(ii)           The representations and warranties in each of the Loan Documents
shall be true, accurate, and complete in all material respects on the date of
such Closing.

 

(iii)         No Event of Default (as defined in the Notes) shall have occurred
and be continuing under any Note on the date of such Closing.

 

(iv)          In Purchaser’s reasonable discretion, there has not been a
Material Adverse Change on or prior to the date of such Closing.

 

(v)            All Loan Documents shall be in full force and effect on the date
of such Closing.

 

--------------------------------------------------------------------------------


 

(vi)          At or prior to such Closing, Purchasers shall have received from
legal counsel to the Company an opinion addressed to them, dated as of the date
of such Closing, in a form agreed upon by the Company and the Majority Holders.

 

4.                                      REPRESENTATIONS, WARRANTIES AND
COVENANTS OF THE COMPANY

 

The Company hereby represents and warrants to each Purchaser as follows:

 

4.1          Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware.  The Company has the requisite corporate power to own
and operate its properties and assets and to carry on its business as now
conducted and as described in the SEC Reports.  The Company is duly qualified
and is authorized to do business and is in good standing as a foreign
corporation in all jurisdictions in which the nature of its activities and of
its properties (both owned and leased) makes such qualification necessary,
except for those jurisdictions in which failure to do so would not have a
material adverse effect on the Company or its business.

 

4.2          Corporate Power.  The Company has at the Effective Date all
requisite corporate power to execute and deliver each of the Loan Documents and
to carry out and perform its obligations under the terms of this Agreement and
the other Loan Documents.  The Company’s Board of Directors has approved the
Loan Documents based upon a reasonable belief that the Loan is appropriate for
the Company after reasonable inquiry concerning the Company’s financing
objectives and financial situation.

 

4.3          Authorization.  All corporate action on the part of the Company,
its directors and its stockholders necessary for the authorization, execution,
delivery and performance of this Agreement and the other Loan Documents by the
Company and the performance of the Company’s obligations hereunder, including
the issuance and delivery of the Notes, the Security Agreement and Warrants and
the reservation of the equity securities issuable upon exercise of the Warrants
(the “Conversion Securities”) has been taken or will be taken prior to the
issuance of such Conversion Securities.  This Agreement and the other Loan
Documents, when executed and delivered by the Company, shall constitute valid
and binding obligations of the Company enforceable in accordance with their
terms, subject to laws of general application relating to bankruptcy,
insolvency, the relief of debtors and, with respect to rights to indemnity,
subject to federal and state securities laws.  The Conversion Securities, when
issued in compliance with the provisions of this Agreement and the Warrants will
be validly issued, fully paid and nonassessable and free of any liens or
encumbrances and issued in compliance with all applicable federal and securities
laws.

 

4.4          Governmental Consents.  All consents, approvals, orders, or
authorizations of, or registrations, qualifications, designations, declarations,
or filings with, any governmental authority or stock exchange, required on the
part of the Company in connection with the valid execution and delivery of this
Agreement, the offer, sale or issuance of the Securities or the consummation of
any other transaction contemplated hereby shall have been obtained and will be
effective at each Closing.

 

4.5          Compliance with Laws.  To its knowledge, the Company nor any
subsidiary is in violation of any applicable statute, rule, regulation, order or
restriction of any domestic or foreign government or any instrumentality or
agency thereof in respect of the conduct of its business or the ownership of its
properties, which violation of which would materially and adversely affect the
business, assets, liabilities, financial condition, operations or prospects of
the Company.

 

4.6          Compliance with Other Instruments. Neither Company nor any
subsidiary is in violation or default of any term of its certificate of
incorporation or bylaws, or of any provision of any

 

--------------------------------------------------------------------------------


 

mortgage, indenture or contract to which it is a party and by which it is bound
or of any judgment, decree, order or writ. The execution, delivery and
performance of this Agreement and the other Loan Documents, and the consummation
of the transactions contemplated hereby or thereby will not result in any such
violation or be in conflict with, or constitute, with or without the passage of
time and giving of notice, either a default under any such provision,
instrument, judgment, decree, order or writ or an event that results in the
creation of any lien, charge or encumbrance upon any assets of the Company or
the suspension, revocation, impairment, forfeiture, or nonrenewal of any
material permit, license, authorization or approval applicable to the Company,
its business or operations or any of its assets or properties.  Without limiting
the foregoing, the Company has obtained all waivers reasonably necessary with
respect to any preemptive rights, rights of first refusal or similar rights,
including any notice or offering periods provided for as part of any such
rights, in order for the Company to consummate the transactions contemplated
hereunder and under the other Loan Documents without any third party obtaining
any rights to cause the Company to offer or issue any securities of the Company
as a result of the consummation of the transactions contemplated hereunder.

 

4.7          Full Disclosure.  No written representation, warranty or other
statement of the Company in any certificate or written statement given to the
Purchasers, as of the date such representation, warranty, or other statement was
made, taken together with all such written certificates and written statements
given to Purchasers, contains any untrue statement of a material fact or omits
to state a material fact necessary to make the statements contained in the
certificates or statements not misleading.

 

4.8          Offering.  Assuming the accuracy of the representations and
warranties of the Purchasers contained in Section 5 hereof, the offer, issue,
and sale of the Securities are and will be exempt from the registration and
prospectus delivery requirements of the Securities Act of 1933, as amended (the
“Act”), and have been registered or qualified (or are exempt from registration
and qualification) under the registration, permit, or qualification requirements
of all applicable state securities laws.

 

5.                                      REPRESENTATIONS AND WARRANTIES OF THE
PURCHASERS

 

5.1          Purchase for Own Account.  Each Purchaser represents that it is
acquiring the Securities solely for its own account and beneficial interest for
investment and not for sale or with a view to distribution of the Securities or
any part thereof, has no present intention of selling (in connection with a
distribution or otherwise), granting any participation in, or otherwise
distributing the same, and does not presently have reason to anticipate a change
in such intention.

 

5.2          Information and Sophistication.  Without lessening or obviating the
representations and warranties of the Company set forth in Section 4, each
Purchaser hereby: (i) acknowledges that it has received all the information it
has requested from the Company and it considers necessary or appropriate for
deciding whether to acquire the Securities, (ii) represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Securities and to obtain any
additional information necessary to verify the accuracy of the information given
the Purchaser and (iii) further represents that it has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risk of this investment.

 

5.3          Ability to Bear Economic Risk.  Each Purchaser acknowledges that
investment in the Securities involves a high degree of risk, and represents that
it is able, without materially impairing its financial condition, to hold the
Securities for an indefinite period of time and to suffer a complete loss of its
investment.

 

--------------------------------------------------------------------------------


 

5.4          Further Limitations on Disposition.  Without in any way limiting
the representations set forth above, each Purchaser further agrees not to make
any disposition of all or any portion of the Securities unless and until:

 

(a)           There is then in effect a Registration Statement under the Act
covering such proposed disposition and such disposition is made in accordance
with such Registration Statement; or

 

(b)           The Purchaser shall have notified the Company of the proposed
disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition, and if reasonably
requested by the Company, such Purchaser shall have furnished the Company with
an opinion of counsel, reasonably satisfactory to the Company, that such
disposition will not require registration under the Act or any applicable state
securities laws, provided that no such opinion shall be required for
dispositions in compliance with Rule 144.

 

(c)           Notwithstanding the provisions of paragraphs (a) and (b) above, no
such registration statement or opinion of counsel shall be necessary for a
transfer by such Purchaser to a partner (or retired partner) or member (or
retired member) of such Purchaser in accordance with partnership or limited
liability company interests, or transfers by gift, will or intestate succession
to any spouse or lineal descendants or ancestors, if all transferees agree in
writing to be subject to the terms hereof to the same extent as if they were
Purchasers hereunder.

 

5.5          Accredited Investor Status.  Each Purchaser is an “accredited
investor” as such term is defined in Rule 501 under the Act.

 

5.6          Foreign Investor. If the Purchaser is not a United States person
(as defined by Section 7701(a)(30) of the Code), the Purchaser hereby represents
that it has satisfied itself as to the full observance of the laws of its
jurisdiction in connection with any invitation to subscribe for the Securities
or any use of this Agreement, including (i) the legal requirements within its
jurisdiction for the purchase of the Securities, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained, and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale, or transfer of the Securities.  The Purchaser’s subscription and payment
for and continued beneficial ownership of the Securities will not violate any
applicable securities or other laws of the Purchaser’s jurisdiction.

 

5.7          Further Assurances.  Each Purchaser agrees and covenants that at
any time and from time to time it will promptly execute and deliver to the
Company such further instruments and documents and take such further action as
the Company may reasonably require in order to carry out the full intent and
purpose of this Agreement and to comply with state or federal securities laws or
other regulatory approvals.

 

6.                                      FURTHER AGREEMENTS

 

6.1          Use of Proceeds.  The proceeds from the sale of the Notes and
Warrants hereunder shall be used only for working capital purposes, and shall
not in any event be used for the repayment of indebtedness for borrowed money
(other than for scheduled payments under (i) the Lighthouse Agreement as
permitted by the Intercreditor Agreement, as each may be amended from time to
time, and (ii) the Oxford Agreement), redemption or repurchase of securities
(other than the repurchase of shares from employees pursuant to the Company’s
stock option plan), equity investments in another entity, dividends or payments
to employees other than regular salaries, relocation expenses and reimbursements
for costs incurred on behalf of the Company in the ordinary course of business.

 

--------------------------------------------------------------------------------


 

6.2          Further Assurances.  The Company agrees and covenants that at any
time and from time to time it will promptly execute and deliver to Purchasers
such further instruments and documents and take such further action as a
Purchaser may reasonably require in order to carry out the full intent and
purpose of this Agreement and to comply with state or federal securities laws or
other regulatory approvals.

 

7.                                      MISCELLANEOUS

 

7.1          Binding Agreement.  The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties.  Nothing in this Agreement, expressed or implied, is
intended to confer upon any third party any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

7.2          Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of California as applied to agreements among
California residents, made and to be performed entirely within the State of
California, without giving effect to conflicts of laws principles.

 

7.3          Consent to Jurisdiction and Venue.  All judicial proceedings (to
the extent that the reference requirement of Section 7.4 is not applicable)
arising in or under or related to this Agreement, the Security Agreement, the
Notes or any of the other Loan Documents may be brought in any state or federal
court located in the State of California.  By execution and delivery of this
Agreement, each party hereto generally and unconditionally: (a) consents to
nonexclusive personal jurisdiction in Santa Clara County, State of California;
(b) waives any objection as to jurisdiction or venue in Santa Clara County,
State of California; (c) agrees not to assert any defense based on lack of
jurisdiction or venue in the aforesaid courts; and (d) irrevocably agrees to be
bound by any judgment rendered thereby, in each case, in connection with this
Agreement, the Security Agreement, the Notes or the other Loan Documents. 
Service of process on any party hereto in any action arising out of or relating
to this Agreement shall be effective if given in accordance with the
requirements for notice set forth in Section 7.6, and shall be deemed effective
and received as set forth in Section 7.6.  Nothing herein shall affect the right
to serve process in any other manner permitted by law or shall limit the right
of either party to bring proceedings in the courts of any other jurisdiction.

 

7.4          Mutual Waiver of Jury Trial / Judicial Reference.

 

(a)             Because disputes arising in connection with complex financial
transactions are most quickly and economically resolved by an experienced and
expert person and the parties wish applicable state and federal laws to apply
(rather than arbitration rules), the parties desire that their disputes be
resolved by a judge applying such applicable laws.  EACH OF THE COMPANY AND THE
PURCHASERS SPECIFICALLY WAIVE ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY
CAUSE OF ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY
OTHER CLAIM (COLLECTIVELY, “CLAIMS”) ASSERTED BY THE COMPANY AGAINST ANY
PURCHASER OR ITS ASSIGNEE OR BY ANY PURCHASER OR ITS ASSIGNEE AGAINST THE
COMPANY.  This waiver extends to all such Claims, including Claims that involve
Persons other than the Company and any Purchaser; Claims that arise out of or
are in any way connected to the relationship between the Company and the
Purchasers; and any Claims for damages, breach of contract, tort, specific
performance, or any equitable or legal relief of any kind, arising out of this
Agreement, the Security Agreement, the Notes or any other Loan Document.

 

(b)             If the waiver of jury trial set forth in Section 7.4(a) is
ineffective or unenforceable, the parties agree that all Claims shall be
resolved by reference to a private judge sitting

 

--------------------------------------------------------------------------------


 

without a jury, pursuant to Code of Civil Procedure Section 638, before a
mutually acceptable referee or, if the parties cannot agree, a referee selected
by the Presiding Judge of the Santa Clara County, California.  Such proceeding
shall be conducted in Santa Clara County, California, with California rules of
evidence and discovery applicable to such proceeding.

 

(c)             In the event Claims are to be resolved by judicial reference,
either party may seek from a court identified in Section 7.3, any prejudgment
order, writ or other relief and have such prejudgment order, writ or other
relief enforced to the fullest extent permitted by law notwithstanding that all
Claims are otherwise subject to resolution by judicial reference.

 

7.5          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

7.6          Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

7.7          Notices.  All notices required or permitted under this Agreement,
the Notes, the Security Agreement or the other Loan Documents shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed telex, electronic mail or
facsimile if sent during normal business hours of the recipient, if not, then on
the next business day, (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt.  All communications shall be
sent to the Company at the address set forth on the signature page hereto, and
to Purchaser at the address(es) set forth on the Schedule of Purchasers attached
hereto or at such other address(es) as the Company or Purchaser may designate by
ten (10) days advance written notice to the other parties hereto.

 

7.8          Modification; Waiver.  No modification or waiver of any provision
of this Agreement or consent to departure therefrom shall be effective unless in
writing and approved by the Company and the Majority Holders.  The provisions of
the Security Agreement, the Notes or Warrants may be amended or waived by the
written consent of the Company and Majority Holders and only in a manner that
applies to all such agreements.  Notwithstanding the foregoing, the consent of
each affected Note holder shall be necessary to do the following to any Note:

 

(a)           reduce the percentage of the principal and interest amount of
Loans whose holders must consent to constitute Majority Holders’ consent;

 

(b)           reduce the rate of or change the time for payment of interest on
any Loan;

 

(c)           reduce the principal of or change the fixed maturity of any Loan;

 

(d)           make any change in the terms of any Note that adversely affects
the right to convert any Note or increases the Conversion Price (as defined in
the Note); or

 

(e)           make any Loan payable in money other than that stated in the Note.

 

7.9          Expenses.  The Company and each Purchaser shall each bear its
respective expenses and legal fees incurred with respect to this Agreement, the
Notes, the Security Agreement and the other Loan Documents and the transactions
contemplated therein; provided, however, that the Company shall, at or promptly
following the Initial Closing upon receipt of an invoice, reimburse the
reasonable fees and

 

--------------------------------------------------------------------------------


 

expenses of respective counsel for the Purchasers, not to exceed $50,000.00 for
Bingham McCutchen LLP, and not to exceed $20,000.00 for Wilmer Cutler Pickering
Hale and Dorr LLP.

 

7.10        Waiver of Conflicts.  Each party to this Agreement acknowledges that
Cooley LLP (“Cooley”), outside general counsel to the Company, has in the past
performed and is or may now or in the future represent one or more Purchasers or
their affiliates in matters unrelated to the transactions contemplated by this
Agreement (the “Bridge Financing”), including representation of such Purchasers
or their affiliates in matters of a similar nature to the Bridge Financing.  The
applicable rules of professional conduct require that Cooley inform the parties
hereunder of this representation and obtain their consent.  Cooley has served as
outside general counsel to the Company and has negotiated the terms of the
Bridge Financing solely on behalf of the Company.  The Company and each
Purchaser hereby (a) acknowledge that they have had an opportunity to ask for
and have obtained information relevant to such representation, including
disclosure of the reasonably foreseeable adverse consequences of such
representation; (b) acknowledge that with respect to the Bridge Financing,
Cooley has represented solely the Company, and not any Purchaser or any
stockholder, director or employee of the Company or any Purchaser; and (c) gives
its informed consent to Cooley’s representation of the Company in the Bridge
Financing.

 

7.11        Delays or Omissions.  It is agreed that no delay or omission to
exercise any right, power or remedy accruing to each Purchaser, upon any breach
or default of the Company under this Agreement or any Note, or Warrant shall
impair any such right, power or remedy, nor shall it be construed to be a waiver
of any such breach or default, or any acquiescence therein, or of or in any
similar breach or default thereafter occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring.  It is further agreed that any waiver,
permit, consent or approval of any kind or character by Purchaser of any breach
or default under this Agreement, or any waiver by any Purchaser of any
provisions or conditions of this Agreement must be in writing and shall be
effective only to the extent specifically set forth in writing and that all
remedies, either under this Agreement, or by law or otherwise afforded to the
Purchaser, shall be cumulative and not alternative.

 

7.12        Entire Agreement.  This Agreement and the other Loan Documents
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof and thereof, and no party shall be liable or
bound to any other party in any manner by any representations, warranties,
covenants and agreements except as specifically set forth herein or therein.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this SECURED NOTE AND WARRANT
PURCHASE AGREEMENT as of the date first written above.

 

COMPANY:

ARYx THERAPEUTICS, INC.

 

 

 

 

 

By:

/s/ Paul Goddard

 

 

 

Print Name:

Paul Goddard, Ph.D.

 

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

Address:

6300 Dumbarton Circle

 

 

Fremont, CA 94555

 

SIGNATURE PAGE TO ARYx THERAPEUTICS, INC.

SECURED NOTE AND WARRANT PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

PURCHASERS:

MPM BIOVENTURES III, L.P.

 

 

 

By: MPM BioVentures III GP, L.P., its General Partner

 

 

 

By: MPM BioVentures III LLC, its General Partner

 

 

 

By:

/s/ Nicholas Simon III

 

 

 

Print Name:

Nicholas Simon III

 

 

 

Title:

Series A Member

 

 

 

Address:

200 Clarendon Street, 54th Floor

 

 

Boston, MA 02116

 

 

 

 

 

MPM BIOVENTURES III-QP, L.P.

 

 

 

By: MPM BioVentures III GP, L.P., its General Partner

 

 

 

By: MPM BioVentures III LLC, its General Partner

 

 

 

 

 

By:

/s/ Nicholas Simon III

 

 

 

Print Name:

Nicholas Simon III

 

 

 

Title:

Series A Member

 

 

 

Address:

200 Clarendon Street, 54th Floor

 

 

Boston, MA 02116

 

 

 

 

 

MPM BIOVENTURES III GMBH & CO. BETEILIGUNGS KG

 

 

 

By: MPM BioVentures III GP, L.P., in its capacity as Managing Limited Partner

 

 

 

By: MPM BioVentures III LLC, its General Partner

 

 

 

 

 

By:

/s/ Nicholas Simon III

 

 

 

Print Name:

Nicholas Simon III

 

 

 

Title:

Series A Member

 

 

 

Address:

200 Clarendon Street, 54th Floor

 

 

Boston, MA 02116

 

SIGNATURE PAGE TO ARYx THERAPEUTICS, INC.

SECURED NOTE AND WARRANT PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

PURCHASERS:

MPM BIOVENTURES III PARALLEL FUND, L.P.

 

 

 

By: MPM BioVentures III GP, L.P., its General Partner

 

 

 

By: MPM BioVentures III LLC, its General Partner

 

 

 

 

 

By:

/s/ Nicholas Simon III

 

 

 

Print Name:

Nicholas Simon III

 

 

 

Title:

Series A Member

 

 

 

Address:

200 Clarendon Street, 54th Floor

 

 

Boston, MA 02116

 

 

 

 

 

MPM ASSET MANAGEMENT INVESTORS 2002 BVIII LLC

 

 

 

By:

/s/ Nicholas Simon III

 

 

 

Print Name:

Nicholas Simon III

 

 

 

Title:

Manager

 

 

 

Address:

200 Clarendon Street, 54th Floor

 

 

Boston, MA 02116

 

SIGNATURE PAGE TO ARYx THERAPEUTICS, INC.

SECURED NOTE AND WARRANT PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

PURCHASER:

AYER CAPITAL PARTNERS MASTER FUND, L.P.

 

 

 

By: Ayer Capital Partners, LLC, its general partner

 

 

 

 

 

By:

/s/ Jay Venkatesan

 

 

 

Print Name:

Jay Venkatesan

 

 

 

Title:

Managing Member

 

 

 

Address:

Ayer Capital Management, L.P.

 

 

Attn: Jay Venkatesan

 

 

230 California Street, Suite 600

 

 

San Francisco, CA 94111

 

 

fax: (415) 651-9005

 

 

 

 

 

AYER CAPITAL PARTNERS KESTREL FUND, L.P.

 

 

 

By: Ayer Kestrel Partners, LLC, its general partner

 

 

 

 

 

By:

/s/ Jay Venkatesan

 

 

 

Print Name:

Jay Venkatesan

 

 

 

Title:

Managing Member

 

 

 

Address:

Ayer Capital Management, L.P.

 

 

Attn: Jay Venkatesan

 

 

230 California Street, Suite 600

 

 

San Francisco, CA 94111

 

 

fax: (415) 651-9005

 

SIGNATURE PAGE TO ARYx THERAPEUTICS, INC.

SECURED NOTE AND WARRANT PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

SCHEDULE OF PURCHASERS

 

INITIAL CLOSING: AUGUST 13, 2010

 

NAME

 

LOAN
AMOUNT

 

WARRANT
PURCHASE
PRICE

 

TOTAL
AGGREGATE
PRICE

 

WARRANT
SHARES

 

 

 

 

 

 

 

 

 

 

 

Ayer Capital Partners Master Fund, L.P.

 

$

965,000.00

 

$

6,031.25

 

$

971,031.25

 

482,500

 

 

 

 

 

 

 

 

 

 

 

Ayer Capital Partners Kestrel Fund, L.P.

 

$

35,000.00

 

$

218.75

 

$

35,218.75

 

17,500

 

 

 

 

 

 

 

 

 

 

 

MPM BioVentures III, L.P.

 

$

55,950.00

 

$

349.69

 

$

56,299.69

 

27,975

 

 

 

 

 

 

 

 

 

 

 

MPM BioVentures III-QP, L.P.

 

$

832,150.00

 

$

5,200.94

 

$

837,350.94

 

416,075

 

 

 

 

 

 

 

 

 

 

 

MPM BioVentures III GmbH & Co. Beteiligungs KG

 

$

70,320.00

 

$

439.50

 

$

70,759.50

 

35,160

 

 

 

 

 

 

 

 

 

 

 

MPM BioVentures III Parallel Fund, L.P.

 

$

25,140.00

 

$

157.13

 

$

25,297.13

 

12,570

 

 

 

 

 

 

 

 

 

 

 

MPM Asset Management Investors 2002 BVIII LLC

 

$

16,440.00

 

$

102.75

 

$

16,542.75

 

8,220

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

$

2,000,000.00

 

$

12,500.01

 

$

2,012,500.01

 

1,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE OF PURCHASERS

 

SECOND CLOSING: SEPTEMBER 30,  2010

 

NAME

 

LOAN
AMOUNT

 

WARRANT
PURCHASE
PRICE

 

TOTAL
AGGREGATE
PRICE

 

WARRANT
SHARES

 

 

 

 

 

 

 

 

 

 

 

Ayer Capital Partners Master Fund, L.P.*

 

$

1,000,000.00

 

$

6,250.00

 

$

1,006,250.00

 

500,000

 

Ayer Capital Partners Kestrel Fund, L.P.*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MPM BioVentures III, L.P.

 

$

55,950.00

 

$

349.69

 

$

56,299.69

 

27,975

 

 

 

 

 

 

 

 

 

 

 

MPM BioVentures III-QP, L.P.

 

$

832,150.00

 

$

5,200.94

 

$

837,350.94

 

416,075

 

 

 

 

 

 

 

 

 

 

 

MPM BioVentures III GmbH & Co. Beteiligungs KG

 

$

70,320.00

 

$

439.50

 

$

70,759.50

 

35,160

 

 

 

 

 

 

 

 

 

 

 

MPM BioVentures III Parallel Fund, L.P.

 

$

25,140.00

 

$

157.13

 

$

25,297.13

 

12,570

 

 

 

 

 

 

 

 

 

 

 

MPM Asset Management Investors 2002 BVIII LLC

 

$

16,440.00

 

$

102.75

 

$

16,542.75

 

8,220

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

$

2,000,000.00

 

$

12,500.01

 

$

2,012,500.01

 

1,000,000

 

 

--------------------------------------------------------------------------------

* Allocation of Loan Amount between such affiliated Purchasers to be provided by
such Purchasers prior to the Second Closing.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF SECURED PROMISSORY NOTE

 

--------------------------------------------------------------------------------


 

THIS SECURED PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED.  NO SALE OR DISPOSITION MAY BE EFFECTED EXCEPT IN COMPLIANCE
WITH RULE 144 UNDER SAID ACT OR AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL FOR THE HOLDER REASONABLY SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT OR RECEIPT OF A
NO-ACTION LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION.

 

SECURED PROMISSORY NOTE

 

$[                                            ]

, 2010

 

Fremont, California

 

FOR VALUE RECEIVED, ARYx THERAPEUTICS, INC., a Delaware corporation
(“Borrower”), hereby promises to pay to the order of                 (“Lender”),
in lawful money of the United States of America and in immediately available
funds, the principal sum of                 (the “Loan”) together with accrued
and unpaid interest thereon, each due and payable on the dates and in the manner
set forth below.

 

This Secured Promissory Note is one of a series of notes (collectively, the
“Notes”) referred to in and is executed and delivered in connection with that
certain Security Agreement dated as of even date herewith and executed by
Borrower in favor of the Secured Parties set forth therein (as the same may from
time to time be amended, modified or supplemented or restated, the “Security
Agreement”).  Additional rights of Lender are set forth in the Security
Agreement.  All capitalized terms used herein and not otherwise defined herein
shall have the respective meanings given to them in the Security Agreement.

 

2.     Principal Repayment.  Beginning January 1, 2011 (the “Amortization
Date”), and continuing for so long as any principal amount is outstanding under
this Note, Borrower shall make monthly payments equal to 1/24 of the principal
amount outstanding on the Amortization Date.  On January 1, 2013 (the Maturity
Date”), Borrower shall pay Lender any principal amount that remains outstanding
under this Note.

 

3.     Interest Rate.  Borrower further promises to pay interest on the
outstanding principal amount hereof from the date hereof until payment in full,
which interest shall be payable at the rate of twelve percent (12.0%) per annum
or the maximum rate permissible by law (which under the laws of the State of
California shall be deemed to be the laws relating to permissible rates of
interest on commercial loans), whichever is less.  Interest shall be due and
payable monthly in advance not later than the first day of each calendar month
for upcoming month and shall be calculated on the basis of a 365-day year for
the actual number of days elapsed.

 

4.     Place of Payment.  All amounts payable hereunder shall be payable at the
office of Lender,                                        , unless another place
of payment shall be specified in writing by Lender.

 

5.     Application of Payments.  Payment on this Note shall be applied first to
accrued interest, and thereafter to the outstanding principal balance hereof. 
All payments of interest and principal shall be made pro rata among all holders
of Notes.

 

--------------------------------------------------------------------------------


 

6.     Early Repayment and Purchase of Equity Securities.

 

6.1          Prepayment.  The Borrower may repay the entire outstanding
principal balance and all accrued interest of this Note at any time without the
consent of the Lender.  All payments made pursuant to this Section 5.1 shall be
made on a pro rata basis among all holders of Notes in accordance with Section 4
above.

 

6.2          Qualified Strategic Transaction.  In the event Borrower (a) sells
any or all of its assets or (b) enters into a Strategic Collaboration Agreement
pursuant to which, in each case, the Borrower receives total proceeds of not
less than $15,000,000.00 (the “Cash Proceeds Threshold”) on or before the
Maturity Date, all unpaid principal, accrued interest and other amounts owing
hereunder shall be due and payable within ten (10) business days of Borrower’s
receipt of such funds, unless waived in writing by Lender.

 

6.3          Qualified Financing.  In the event Borrower issues and sells shares
of its Equity Securities to investors (the “Investors”) on or before the
Maturity Date in an equity financing with total proceeds to Borrower of not less
than $30,000,000.00 (excluding cancellation of the Notes or other debt) (a
“Qualified Financing”), then Lender shall have the option to surrender the Note
to the Borrower and apply the outstanding principal balance of this Note and any
unpaid accrued interest toward the purchase by Lender of the Equity Securities
at a price equal to the price per share paid by the Investors purchasing the
Equity Securities and on the same terms and conditions as given to the
Investors.

 

6.4          Non-Qualified Transaction.  In the event Borrower, on or before the
Maturity Date, (a) sells any or all of its assets or enters into a Strategic
Collaboration Agreement which, in each case, does not meet the Cash Proceeds
Threshold; (b) issues and sells shares of its Equity Securities in an equity
financing that does not constitute a Qualified Financing; or (c) issues and
sells any debt securities described in the clause (e) of the definition of
Permitted Indebtedness (as defined in the Purchase Agreement) (each a
“Non-Qualified Transaction”), then, in each case, an amount equal to the lesser
of (i) all unpaid principal, accrued interest and other amounts owing under the
then-outstanding Notes or (ii) fifty percent (50%) of the funds received
pursuant to the Non-Qualified Transaction shall be due and payable on a pro rata
basis to the holders of the Notes within ten (10) business days of Borrower’s
receipt of funds pursuant to the Non-Qualified Transaction, unless waived in
writing by a holder of a Note; provided, however, that in the event the
Non-Qualified Transaction is structured such that Borrower receives funds in
multiple closings or tranches, payment pursuant to this Section 5.4 shall not be
due until ten (10) business days following the closing in which at least thirty
percent (30%) of the total committed funds has been received. All payments made
pursuant to this Section 5.4 shall be made on a pro rata basis among all holders
of Notes in accordance with Section 4 above.

 

6.5          Certain Definitions.  For purposes of this Note, the following
terms shall have the following meanings:

 

(a)   “Equity Securities” shall mean the Borrower’s capital stock, any
securities conferring the right to purchase the Borrower’s capital stock or
securities convertible into or exchangeable for (with or without additional
consideration) the Borrower’s capital stock (excluding the Notes and Warrants),
in each case issued in the Qualified Financing following the date hereof, except
that such defined term shall not include any capital stock or securities
granted, issued and/or sold by the Borrower to any employee, director or
consultant in such capacity with the unanimous approval of the Board of
Directors.

 

(b)   “Strategic Collaboration Agreement” shall mean any strategic collaboration
agreement including, without limitation, a license agreement, co-development
agreement, co-promotion

 

--------------------------------------------------------------------------------


 

agreement or other agreement in which the Borrower grants rights in its products
or intellectual property, whether with a new or existing strategic partner of
Borrower.

 

7.     Secured Note.  The full amount of this Note is secured by the Collateral
identified and described as security therefor in the Security Agreement executed
by and delivered by Borrower to Lender.  Borrower shall not, directly or
indirectly, create, permit or suffer to exist, and shall defend the Collateral
against and take such other action as is necessary to remove, any Lien on or in
the Collateral, or in any portion thereof, except as permitted pursuant to the
Security Agreement.

 

8.     Default.  Each of the following events shall be an “Event of Default”
hereunder:

 

(a)   Borrower fails to pay timely any of the principal amount due under this
Note or any accrued interest or other amounts due under this Note on the date
the same becomes due and payable or within five (5) business days thereafter;

 

(b)   Borrower files any petition or action for relief under any bankruptcy,
reorganization, insolvency or moratorium law or any other law for the relief of,
or relating to, debtors, now or hereafter in effect, or makes any assignment for
the benefit of creditors or takes any corporate action in furtherance of any of
the foregoing; or

 

(c)   An involuntary petition is filed against Borrower (unless such petition is
dismissed or discharged within forty-five (45) days) under any bankruptcy
statute now or hereafter in effect, or a custodian, receiver, trustee, assignee
for the benefit of creditors (or other similar official) is appointed to take
possession, custody or control of any property of Borrower.

 

(d)   An “Event of Default” under the Security Agreement.

 

Upon the occurrence of an Event of Default hereunder, all unpaid principal,
accrued interest and other amounts owing hereunder shall, at the option of
Lender, and, in the case of an Event of Default pursuant to (b) or (c) above,
automatically, be immediately due, payable and collectible by Lender pursuant to
applicable law.

 

9.     Waiver.  Borrower waives presentment and demand for payment, notice of
dishonor, protest and notice of protest of this Note, and shall pay all costs of
collection when incurred, including, without limitation, reasonable attorneys’
fees, costs and other expenses.

 

10.  Amendment.  Except as otherwise provided for in Section 7.8 of the Purchase
Agreement, any provision of the Notes may be amended or waived by the written
consent of the Company and the Majority Holders (as defined in the Purchase
Agreement) and such amendment or waivers shall apply to all Notes in the same
manner.

 

11.  Statute of Limitations.  The right to plead any and all statutes of
limitations as a defense to any demands hereunder is hereby waived to the full
extent permitted by law.

 

12.  Governing Law.  This Note shall be governed by, and construed and enforced
in accordance with, the laws of the State of California, excluding conflict of
laws principles that would cause the application of laws of any other
jurisdiction.

 

13.  Successors and Assigns.  The provisions of this Note shall inure to the
benefit of and be binding on any successor to Borrower and shall extend to any
holder hereof.

 

--------------------------------------------------------------------------------


 

BORROWER

ARYx THERAPEUTICS, INC.

 

 

 

 

 

By:

 

 

 

 

Printed Name:

Paul Goddard, Ph.D.

 

 

 

Title:

Chairman and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF WARRANT

 

--------------------------------------------------------------------------------